Case: 15-10490   Date Filed: 12/01/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 15-10490-BB
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:06-cr-14001-KMM-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

WILLIE FRANK GRAHAM,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 1, 2015)

Before WILSON, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-10490     Date Filed: 12/01/2015    Page: 2 of 3


      Willie Frank Graham, a pro se federal prisoner who was sentenced as a

career offender under U.S.S.G. § 4B1.1, appeals the district court’s denial of his 18

U.S.C. § 3582(c)(2) motion for sentence reduction. Graham seeks a reduction

under Amendment 782 to the Sentencing Guidelines. The district court held that

Graham is ineligible for relief under Amendment 782 because he is a career

offender. On appeal, Graham argues that his career offender status does not bar

him from relief. Alternatively, he asserts the sentencing court erred in concluding

he is a career offender and, therefore, he is entitled to a sentence reduction. Both

of these arguments fail. Accordingly, we affirm.

      First, Graham cannot obtain relief under Amendment 782 because his career

offender status forestalls the amendment from lowering his guideline range.

Section 3582(c)(2) only authorizes a sentence reduction if the relevant guideline

amendment has “the effect of lowering the defendant’s applicable guideline

range.” U.S.S.G. § 1B1.10(a)(2)(B). Amendment 782 reduced the base offense

levels for most drug sentences calculated pursuant to U.S.S.G. § 2D1.1(c). See

U.S.S.G.App. C, amend. 782. But, as a career offender, Graham is subject to the

offense level and guideline range found in U.S.S.G. § 4B1.1. As a result, applying

Amendment 782 to Graham does not lower his guideline range. Under these

circumstances, the district court’s denial of Graham’s § 3582(c)(2) motion was

proper. See United States v. Glover, 686 F.3d 1203, 1206 (11th Cir. 2012) (“a


                                          2
              Case: 15-10490    Date Filed: 12/01/2015   Page: 3 of 3


court cannot use an amendment to reduce a sentence in a particular case unless that

amendment actually lowers the guidelines range in that case”).

      Second, under the present procedural posture, Graham cannot challenge the

sentencing court’s determination that he is a career offender. Section 3582(c)(2)

only “permits a sentence reduction within the narrow bounds established by” the

guideline amendments at issue. Dillon v. United States, 560 U.S. 817, 831, 130 S.

Ct. 2683, 2694 (2010). “In making [a § 3582(c)(2)] determination, the court shall

substitute only the amendments . . . for the corresponding guideline provisions that

were applied when the defendant was sentenced and shall leave all other guideline

application decisions unaffected.” U.S.S.G. § 1B1.10(b)(1) (emphasis added).

Amendment 782 does not affect U.S.S.G. § 4B1.1(a) or any related career offender

provisions. See U.S.S.G.App. C, amend. 782. Accordingly, the sentencing court’s

career offender decision is “outside the scope of the proceeding authorized by §

3582(c)(2).” See Dillon, 560 U.S. at 831, 130 S. Ct. at 2694.

      AFFIRMED.




                                         3